FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50147

               Plaintiff - Appellee,             D.C. No. 2:94-cr-00254-SGL

  v.
                                                 MEMORANDUM *
QUINTIN STEPHEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Quintin Stephen appeals from the district court’s order denying his motion

under 18 U.S.C. § 3582(c)(2) for a reduced sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stephen contends that the district court erred by failing to reduce his

sentence in light of Amendment 706 to the United States Sentencing Guidelines.

Because the record reflects that Stephen’s original sentence was not “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission,” the district court did not err. See Dillon v. United States, 130 S. Ct.

2683, 2690-91 (2010). Stephen’s contention that the district court was entitled to

treat the corresponding base offense levels and drug quantities in the Guidelines as

advisory in light of Booker is foreclosed. See id. at 2690-92.

      AFFIRMED.




                                          2                                     09-50147